UNITED STATES Securities and Exchange Commission Washington, D.C. 20549 Form10-K/A x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-91436 ECOLOGY COATINGS, INC. (Exact name of registrant as specified in its charter) Nevada 26-0014658 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 24663 Mound Road, Warren, MI48091 (Address of principal executive offices) (Zip Code) (586) 486-5308 (Registrant’s telephone number) Securities registered pursuant to Section12(b) of the Exchange Act: None. Securities registered pursuant to Section12(g) of the Exchange Act: Common Stock, $0.001 par value OTCBB (Title of class) (Name of exchange on which registered) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes □No x Check whether the issuer is not required to file reports pursuant to Section13 or 15(d) of the Exchange Act. Yes o No x Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes □No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment of this Form 10-K.□ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. Large accelerated filer□Accelerated filer□ Non-accelerated filer□Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of March 31, 2010, approximately 8,003,384 shares of our common stock, par value $0.001 per share, were held by non-affiliates, which had a market value of approximately $2,160,914 based on the available OTCBB closing price of $.27 per share. State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: The number of shares of common stock of the registrant outstanding as of December31, 2010 was 49,917,261. Documents Incorporated by Reference: Portions of the Proxy Statement for the Registrant’s 2011 Annual Meeting of Stockholders are incorporated by reference in Part III of this Form 10-K. 1 EXPLANATORY NOTE This amendment to our Annual Report on Form 10-K for the fiscal year ended September30, 2010 which was filed on January 13, 2011 is being filed solely to provide Exhibit23.1 as an Exhibit to Form 10-K.This Exhibit is the consent by our independent registered public accounting firm, UHY LLP, which was inadvertently omitted from the filing. All other items of our Annual Report on Form 10-K are unaffected by the change described above and have been omitted from this Form 10-K/A. PartII Item15. Exhibits The Exhibit index listed under Item15(b) of PartIII of our Annual Report on Form 10-K is amended to include Exhibit23.1 as an exhibit. ExhibitIndex Exhibit Number Description 23.1* Consent of UHY LLP, an independent registered public accounting firm for incorporation of audit opinion by reference into Form S-8 31.1* Certification of the Chief Executive Officer required by Rule 13a-14(a) or Rule 15d-14(a) as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2* Certification of the Chief Financial Officer required by Rule 13a-14(a) or Rule 15d-14(a) as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1* Certification of the Chief Executive Officer and Chief Financial Officer Certifications pursuant to 18 U.S.C. Section 1350,as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * Filed herewith. 2 SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report on Form 10-K/A to be signed on its behalf by the undersigned, thereunto duly authorized, this 14th day of January, 2011. Date: January 14, 2011 ECOLOGY COATINGS, INC. (Registrant) By: /s/ Robert G. Crockett Robert G. Crockett Its:Chief Executive Officer (Authorized Officer) By:/s/ Kevin Stolz Kevin Stolz Its:Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) 3
